Name: Commission Regulation (EEC) No 976/84 of 10 April 1984 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology
 Date Published: nan

 No L 99/8 Official Journal of the European Communities 11 . 4. 84 COMMISSION REGULATION (EEC) No 976/84 of 10 April 1984 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 11 (3) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 6,50 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3), as last amended by Regulation (EEC) No 1445/83 (4); whereas the inter ­ vention price for skimmed-milk powder has been amended for the new milk year and that, for this reason, account should be taken of the new valoriza ­ tion of liquid skimmed milk for the processing of caseins and caseinates ; Whereas, in addition, account should be taken of the development of casein prices in international trade ; Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 756/70, '6,50 ECU' is hereby replaced by '8,00 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 90, 1 . 4. 1984, p . 10 . 0 OJ No L 91 , 25 . 4. 1970, p . 28 . (*) OJ No L 146, 4. 6. 1983 , p. 17.